DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The Applicant’s arguments with respect to claims #1, 21-23 in the reply filed on June 27, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Rejoinder
 	Claims 1, 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 7-20 directed to nonelected species and which require all the limitations of allowable claim 1, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 9, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #1, 7-23 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “each superlattice structure comprising a first dielectric layer, a second dielectric layer, and a metallic layer disposed between the first and second dielectric layers; wherein the first and second dielectric layers comprise first and a second low-doped semiconductor materials, the first low-doped semiconductor material being different from the second low-doped semiconductor material; and wherein each of the metallic layers comprises a two-dimensional electron or hole gas having a predetermined electron or hole concentration formed at an interface between the first and second low-doped semiconductor material layers; wherein a doping level and a bandgap of each of the first and second low-doped semiconductor material layers are engineered to produce a predetermined electron or concentration in the corresponding two-dimensional electron or two-dimensional hole gas; and wherein the electron or hole concentration in each of the two-dimensional electron or hole gas layers produces a predetermined optical response in the metamaterial assembly” (claim 1).
		Applicant’s arguments are persuasive as to the previous prior art of Morel et al. (U.S. Patent Publication No. 2014/0059830) and Matsuo et al. (U.S. Patent Publication No. 2007/0205407).
		Atanackovic (U.S. Patent Publication No. 2006/0060131 A1), hereafter “Atanackovic”, teaches a plurality of repeating superlattice structures 1104 comprising a first dielectric layer 304, a second dielectric layer 508.  See Atanackovic, FIG. 5A, FIG. 5B, FIG. 11A.  However, Atanackovic is silent as to a metallic layer disposed between the first and second dielectric layers (Atanackovic teaches semiconductor active layer 306 instead) and the limitations of the low-doped semiconductor material, two-dimensional electron or hole gas, doping levels, and electron or hole concentrations.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Morel et al. (U.S. Patent Publication No. 2014/0348191 A1)




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829